In June, 1937, plaintiff in error was convicted in the criminal court of Cook county of robbery while armed. The indictment contained a habitual criminal count, which was proved, and the judgment contained a finding of such fact. Motions for a new trial and in arrest of judgment were overruled and he was sentenced to the penitentiary for life. He has sued a writ of error out of this court to review the record of his conviction. He has appeared pro se.
Plaintiff in error has not included in his record a bill of exceptions. What purports to be a transcript of the evidence taken at the trial bears no certification except that of the official court reporter. Neither the judge who tried the case nor any other judge of that court certified as to its correctness and completeness. This was necessary to make it a part of the bill of exceptions. The errors assigned *Page 48 
and urged here all relate to matters which should be shown in a bill of exceptions. In the absence of such a bill, the judgment must be affirmed. People v. Johns, 388 Ill. 212; People v.Yetter, 386 Ill. 594; People v. Bertrand, 385 Ill. 289.
Judgment affirmed.